NEW      GENERAL
                              EXAS



                          December 30, 1965

Hon. Bill Ratliff                 Opinion NO. c-576
County Attorney
Haskell County                    Re:   Whether Article 2922-L,
Haskell, Texas                          V.C.S., governs the 'amount
                                        of collection fees a
                                        County Tax Assessor-
                                        Collector may receive or
                                        retain for his services
                                        in collecting the taxes
                                        for a rural high school
Dear Mr. Ratliff:                       district.
     You have requested an opinion from this office regarding
the question of whether Article 2922-L, Vernon's Civil Statutes,
governs the amount of collection fees a County Tax Assessor-
Collector may receive or retain for his services In collecting
the taxes for a rural high school district.
     You stated in our recent letter that the 59th Legislature
by House Bfll No. 2J 3 amended Article 2792, Vernon's Civil
Statutes, which governs the fees of the tax assessor-collector
of independent school districts. In addition, the Legislature
in the same bill amended Article 2795, Vernon's Civil Statutes,
which governs the fees of the tax assessor-collector of common
school districts. However, the Legislature made no mention of
Article 2922-L.
          We find no specific reference made to Article 2922-L, in
House Bill No. 243, or anything in the language of the bill
which would evidence the intention of the Legislature to change
fn any manner the statute      governing the fees for the assessor-
collector of rural high school districts. At most, the amend-
ment of Article 2922-L would be by Implication only, and the
law does not favor the amendment or repeal of a statute by
implication. Gordon v. Lake, 163 Tex. 392, 356 S.W.2d 138
C1.~6’,1;    ;Jte";;;; v. McDonald, 129 Tex. 275, 102 S.W.2d 167,
                       ); Standard v. Sadler, 383 S.W.2d 391 (Tex.
Sup. i&);        Amerfcan Canal Co. of Texas v. Dow Chemical Co.,
380 S.W.2d 662 [Tex.Civ.App.-1964, error dism.).




                               -2750-
Hon. Bill Ratliff, Page 2               Opinion No. C-576


     Article 2922-L, states in part:
          11
           . . . The board of trustees of any rural
          high school district may appoint an assessor
          of taxes who shall assess the taxable pro-
          perty within the limits of said district.
          . . . The tax assessor herein provided for
          shall receive such compensation for his
          services as the trustees of said district
          may allow, not to exceed two (2) per,cent
          of taxes assessed by him. The county tax
          collector shall collect such tax and shall
          receive one-half of one per cent for his
          services for collecting such tax. (Emphasis
          added).
     It is the opinion of this office that Article 2922-L,
governs the amount of fees allowed the tax assessor and collec-
tor of a rural high school district. Inasmuch as the Legislature'
has not repealed or amended this statute, the amount of collection
fees a County tax assessor-collector may receive or retain is
one-half of one per cent for his services for collecting such
tax.
                     SUMMARY
                     ---m-v-
               Article 2922-L, V.C.S., governs the
          amount of collection fees a County Tax
          Assessor-Collector may receive.
                                  Very truly yours,
                                  WAffGONERCARR
                                  Attorney General



 TRG/fb/dl
 APPROVED:
 OPINION COMMITTEE
 W. V. Geppert, Chairman
 Gordon C. Cass
 W. E. Allen
 John Banks
 .GilbertPena
'APPROVED FOR THE ATTORNEY GENERAL
 By: T. B. Wright

                               -2781-